            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MICHAEL RINALDI,                   :
    Plaintiff                      :
                                   :            No. 1:13-cv-450
          v.                       :
                                   :            (Judge Rambo)
UNITED STATES OF                   :
AMERICA, et al.,                   :
    Defendants                     :

                               ORDER
     AND NOW, on this 25th day of May 2021, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   Defendants’ motion for summary judgment (Doc. No. 116) is
          GRANTED;

     2.   The Clerk of Court is directed to enter judgment in favor of Defendants
          Baysore, Kissell, Gee, Beaver, and Raup and against Plaintiff Michael
          Rinaldi; and

     3.   The Clerk of Court is directed to CLOSE the above-captioned action.

                                          s/ Sylvia H. Rambo
                                          United States District Judge
